Title: To George Washington from Francis Mentges, 12 August 1784
From: Mentges, Francis
To: Washington, George

 

Sir
Philadelphia, the 12th Augt 1784.

Having been in expectation of being appointed to command the Troops to be raised by this state  but the arrival of Colonel Harmar (who will get the appointment) disappointed my hopes —I have now no other resource left but to return to Europe and Seek to be employed in the service of the Elector of Palatine or by the Emperor. I therefore take the liberty to request of your Excellency a testimony of my Services from the beginning of 76 to the end of the war which I shall esteem the greatest favour.I have the honor to be with the Highest esteem Your Excellencys Most obt Servt

F. Mentges

